Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689”, in further view of “Chu CN 108550880”. 
As to claim 1, Katano teaches “A method for monitoring a fuel cell system 
including a fuel cell and an anode system (Figure 1; [0025] teaches “a pressure sensor for detecting, downstream from the pressure control unit, at least one of pressures of the fuel gas to be supplied to the fuel cell and the fuel exhaust gas”; [0045]) that are arranged to supply electric power to an external load circuit (Figure 1; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”; [0098]), the method comprising: monitoring, via a pressure sensor, pressure in the anode system ([0025] teaches “A pressure sensor 34 measures the pressure in the anode output line 26”), wherein the anode system includes an injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of the fuel cell ([0084] teaches “by doing PWM control of the injector 62, it is possible to supply hydrogen gas to the anode of the fuel cell 22 at any pressure”); monitoring actuation commands to hydrogen injector ([0130] teaches “the feedback control of the injector 62 is performed with a signal representing the difference between the hydrogen gas pressure Po measured by the pressure sensor 66b on the downstream side of the injector 62 and the target pressure as the feedback signal”; [0155]).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in the multi-injector system”.
	Leo teaches “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in the multi-injector system ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in the multi-injector system so that reliability of the fuel system is greatly improved by 
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold, and the pressure in the anode system during the alternating actuation of the hydrogen injector”.
	Chu teaches “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold (Page 3, [15] teaches “to release pressure when the first pressure signal is greater than a first set value and less than or equal to a second set value”; Page 8, [07]), and the pressure in the anode system during the alternating actuation of the hydrogen injector; and executing an alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”; ; Page 8, [07]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 


As to claim 3, the combination of Katano, Leo and Chu teaches the 
claimed limitations as discussed in Claim 1.
Katano teaches “the hydrogen injector of the injector system based upon the 
pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the pressure in the anode system is less than a threshold ([0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “the hydro injectors of the multi-injector system including plurality of hydrogen injectors; and detecting a fault in the multi-injector system”.
[0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault associated with a first of the hydro injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the alternating actuation of the hydrogen injector; and the pressure in the anode system is less than a third threshold”.
	Chu teaches “the alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”; Page 8, [07]); and the pressure in the anode system is less than a third threshold (Page 7, [02] teaches “the pressure difference is … less than the third threshold”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 


As to claim 4, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 3.
	Katano teaches “the first of the hydrogen injector when the first time-rate change in the pressure in the anode system ([0085] teaches “the injector 62 can Supply hydrogen gas to the anode of the fuel cell 22 at any pressure”; [0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); fluidic flow through the first of the hydrogen injector ([0045]); and the pressure in the anode system is less than a threshold ([0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “detecting the fault associated with the first of the hydrogen injectors, and detecting a fault associated with fluidic flow through the first of the hydrogen injectors”.
[0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault associated with fluidic flow through a first of the hydro injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system is less than the third threshold”.
	Chu teaches “the pressure in the anode system is less than the third threshold (Page 7, [02] teaches “the pressure difference is … less than the third threshold”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected, and a pressure in the anode system will be less than a third threshold. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).


limitations as discussed in Claim 1.
	Katano teaches “the hydrogen injector based upon the pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”): determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative ([0120]; Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”

	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault associated with the first of the hydrogen injectors (Figure 1; [0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system and a fault that is associated with a first of the hydro injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the alternating actuation of the hydrogen injector”.
	Chu teaches “the alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”; Page 8, [07]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 6, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 5.
	Katano teaches “the first of hydrogen injector when the first time-rate change in the pressure in the anode system ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative (Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	The combination of Katano and Chu does not explicitly teach “detecting a fault associated with the first of the hydrogen injectors, and detecting a fault in the first of the hydrogen injectors”.
	Leo teaches “detecting a fault associated with the first of the hydrogen injectors, and detecting a fault in the first of the hydrogen injectors (Figure 1; [0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault associated with a first of the hydro injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	
As to claim 7, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 1.
[0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); determining a second time-rate change in the pressure in the anode system during actuation of a second of the hydrogen injector ([0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”

	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault associated with one of the first and second hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault associated with one of the first and second hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the alternating actuation of the hydrogen injector”.
	Chu teaches “the alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”; Page 8, [07]”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 8, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 7.
	Katano teaches “the hydrogen injector based upon the comparing of the first and second time-rate changes in the pressure in the anode system ([0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; [0085]; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8), and the first time-rate change of the pressure in the anode system is less than the second time-rate change in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano and Chu does not explicitly teach “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector”.
	Leo teaches “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector  ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Chu in view of Leo, detecting a fault associated with one of the first and second hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).

As to claim 9, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 1.
Katano teaches “determining a hydrogen flowrate into the anode system ([0045]; 
([0114] teaches “exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; [0144] teaches “the volume of hydrogen supplied to the fuel cell 22 via the injector 62 can be determined based on the volume obtained”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); an electrical power output from the fuel cell ([0096] teaches “This fuel cell auxiliary equipment operates with power supplied from the fuel cell 22”); and controlling the external load circuit to transfer electric power (Figure 1; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”).”
	The combination of Katano and Chu does not explicitly teach “determining a maximum hydrogen flowrate into the anode system based upon the fault in the multi-injector system; determining a maximum allowable electrical power output from the fuel cell based upon the maximum hydrogen flowrate into the anode system; and the electric power is limited to the maximum allowable electrical power output from the fuel cell”.
	Leo teaches “determining a maximum hydrogen flowrate into the anode system based upon the fault in the multi-injector system ([0004]; [0015] teaches “An open state failure mechanism of the injector 18 refers to the condition in which the injector 18 fails in a state that allows for maximum possible H2, flow through the injector 18”; [0020] teaches “The maximum H2 flow per injector is determined by the controller 22”); determining a maximum allowable electrical power output from the fuel cell based upon the maximum hydrogen flowrate into the anode system ([0002] teaches “If all injectors are open, the maximum amount of H2 will flow and the fuel cell will output maximum power”; [0016] teaches “the fault condition of short to ground will be an open state failure mechanism in which the maximum hydrogen flow exists”; [0020]); and the electric power is limited to the maximum allowable electrical power output from the fuel cell ([0016] teaches “Electronic circuitry in the controller 22 is capable of detecting the following conditions of each injector 18 … the fault condition of short to ground will be an open state failure mechanism in which the maximum hydrogen flow exists”; [0017] teaches “If the injector 18 is detected to have failed shorted to ground, this means that the injector 18 is always on. This effectively limits operation to power levels above 20%. By knowing that the injector 18 is always open, the algorithm of the invention accounts for this additional flow can successfully control operation of the fuel cell at any level above this limit”; i.e., the fuel cell will output maximum power when all injectors are open, and allow the maximum amount of H2  to flow. However, if the injector 18 is always on, this limits operation to power levels above 20%, and operation of the fuel cell can be controlled by knowing the injector 18 is always on [0002]).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Chu in view of Leo, 
determining a maximum hydrogen flowrate into the anode system based upon the fault in the multi-injector system and a maximum allowable electrical power output from the fuel cell based upon the maximum hydrogen flowrate into the anode system so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).

	As to claim 11, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 1.
[0025] teaches “a pressure sensor for detecting, downstream from the pressure control unit, at least one of pressures of the fuel gas to be supplied to the fuel cell”; [0084] teaches “by doing PWM control of the injector 62, it is possible to supply hydrogen gas to the anode of the fuel cell 22 at any pressure”).”
	The combination of Katano and Chu does not explicitly teach “the multi-injector system”.
	Leo teaches “the multi-injector system ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, 
monitoring, via the pressure sensor, pressure in the anode system between the multi-injector system and the anode so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).

As to claim 12, Katano teaches “A fuel cell system arranged to supply electric 
power to an electric power circuit (Figure 1; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”; [0098]), comprising: an anode system including injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of a fuel cell ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”); a [0025] teaches “A pressure sensor 34 measures the pressure in the anode output line 26”; [0130] teaches “the feedback control of the injector 62 is performed with a signal representing the difference between the hydrogen gas pressure Po measured by the pressure sensor 66b on the downstream side of the injector 62 and the target pressure as the feedback signal”), the controller including an instruction set, the instruction set executable ([0098] teaches “the control unit 70 is equipped with a CPU for executing designated operations or the like according to preset control programs”), to: monitor, via the pressure sensor, pressure in the anode system ([0025]); command actuations of the plurality of hydrogen injectors ([0130] teaches “the feedback control of the injector 62 is performed with a signal representing the difference between the hydrogen gas pressure Po measured by the pressure sensor 66b on the downstream side of the injector 62 and the target pressure as the feedback signal”; [0155]); and monitor, via the pressure sensor, pressure in the anode system (Figure 1; [0025] teaches “a pressure sensor for detecting, downstream from the pressure control unit, at least one of pressures of the fuel gas to be supplied to the fuel cell and the fuel exhaust gas”; [0045]).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors; and detect a fault in the multi-injector system when the commanded actuations of the plurality of hydrogen injectors”.
	Leo teaches “a multi-injector system including plurality of hydrogen injectors; and detect a fault in the multi-injector system ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in the multi-injector system so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold, and the pressure in the anode system during the alternating actuation of the hydrogen injector”.
	Chu teaches “when the commanded actuations of the hydrogen injector is greater than a first threshold and the pressure in the anode system is less than a second threshold (Page 3, [15] teaches “The system controller is further connected to the safety pressure relief valve, and is configured to control the safety pressure relief valve to release pressure when the first pressure signal is greater than a first set value and less than or equal to a second set value”; Page 8, [07] teaches “hydrogen ejector 70 is located between the hydrogen injection solenoid valve block 30"), and the pressure in the anode system during the alternating actuation of the hydrogen injector; and execute an alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that actuation commands to the hydrogen injector will be greater than a first threshold and the pressure in the anode system will be less than a second threshold. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 13, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098] teaches “the control unit 
70 is equipped with a CPU for executing designated operations or the like according to preset control programs”), the hydrogen injector based upon the pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises the instruction set executable to: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector [0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., 
high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first of the hydrogen injector when the first time-rate change in the pressure in the anode system is less than a threshold ([0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”; i.e., the pressure is less than a threshold).”
	Katano does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system; and detect a fault associated with the first of the hydrogen injectors”.
	Leo teaches “detect the fault in one of the hydrogen injectors of the multi-injector system; and detect a fault associated with the first of the hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in one of the hydrogen injectors of the multi-injector system and a fault associated with the first of the hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that the pressure in the anode system during the alternating actuation of the hydrogen injector. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 14, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098] teaches “the control unit 
70 is equipped with a CPU for executing designated operations or the like according to preset control programs”), the hydrogen injector based upon the pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises the instruction set executable to: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); and the first time-rate change in the pressure in the anode system is negative ([0120]; Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	Katano does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system; and detect a fault associated with the first of the hydrogen injectors”.
	Leo teaches “detect the fault in one of the hydrogen injectors of the multi-injector system; and detect a fault associated with the first of the hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in one of the hydrogen injectors of the multi-injector system and a fault associated with the first of the hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
	Chu teaches “the pressure in the anode system during the alternating actuation of the hydrogen injector (Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 


As to claim 15, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 12.
Katano teaches “the instruction set executable ([0098] teaches “the control unit 
70 is equipped with a CPU for executing designated operations or the like according to preset control programs”),	 the hydrogen injector based upon the pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the water exhaust is completed and exhausting of gas from the on-off valve 50 has started is detected based on the pressure decrease rate, and then the pressure of the system is made even higher”; i.e., high pressure causes higher flow of the fuel gas; and as pressure changes, the flow amount value of liquid or gas changes accordingly); determining a second time-rate change in the pressure in the anode system during actuation of a second of the hydrogen injector ([0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	Katano does not explicitly teach “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detect a fault associated with one of the first and second hydrogen injectors”.
	Leo teaches “detect the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detect a fault associated with one of the first and second hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault associated with one of the first and second hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

	Claims 2, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689” and “Chu CN 108550880”, in further view of and “Rapaport US 20170324106”.
As to claim 2, the combination of Katano, Leo and Chu teaches the 
claimed limitations as discussed in Claim 1.
	Leo teaches “communicating the fault detected in the one of the hydrogen injectors to a controller ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
 	The combination of Katano, Leo and Chu does not explicitly teach “a second controller”.	
	Rapaport teaches “a second controller ([0022] teaches “The fuel cell
based propulsion system 20 may include … one or more controllers 30 that provide operational management”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo, and Chu in view of Rapaport, communicating a fault detected in the one of the hydrogen injectors to a second controller so that the system can compared a measured electrical
characteristic to one or more thresholds and efficiently indicate a non-system event (Rapaport, [0007]).

As to claim 16, Katano teaches “A method for monitoring a fuel cell system 
arranged to supply electric power to an external load circuit (Figure 1; ([0007] teaches “an object is to make the fuel cell system more compact”; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”; [0098]), the method comprising: monitoring, via a pressure sensor, pressure in the anode system ([0025] teaches “A pressure sensor 34 measures the pressure in the anode output line 26”), wherein the anode system includes an injector system including a hydrogen injector arranged to supply pressurized hydrogen to an anode of the fuel cell [0084] teaches “by doing PWM control of the injector 62, it is possible to supply hydrogen gas to the anode of the fuel cell 22 at any pressure”); monitoring actuation commands to hydrogen injector ([0130] teaches “the feedback control of the injector 62 is performed with a signal representing the difference between the hydrogen gas pressure Po measured by the pressure sensor 66b on the downstream side of the injector 62 and the target pressure as the feedback signal”; [0155]); to control flow of hydrogen into the anode system, wherein the actuation commands include a pulsewidth-modulated duty cycle command ([0154] teaches “the element which supplies the pressure adjusted fuel gas to the fuel cell
22 is the injector 62 which is capable of PWM control”).”
	Katano does not explicitly teach “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in the multi-injector system”.
	Leo teaches “a multi-injector system including plurality of hydrogen injectors; and detecting a fault in the multi-injector system ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano in view of Leo, detecting a fault in the multi-injector system so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano and Leo does not explicitly teach “the actuation commands to the hydrogen injector is greater than a first threshold and the pressure in the anode system 
	Chu teaches “the actuation commands to the hydrogen injector  is greater than a first threshold and the pressure in the anode system is less than a second threshold (Page 3, [15] teaches “The system controller is further connected to the safety pressure relief valve, and is configured to control the safety pressure relief valve to release pressure when the first pressure signal is greater than a first set value and less than or equal to a second set value”; Page 8, [07] teaches “hydrogen ejector 70 is located between the hydrogen injection solenoid valve block 30"), and the pressure in the anode system during the alternating actuation of the hydrogen injector; and executing an alternating actuation of the hydrogen injector (Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Leo in view of Chu, 
so that actuation commands to the hydrogen injector will be greater than a first threshold and the pressure in the anode system will be less than a second threshold. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).
	The combination of Katano, Leo, and Chu does not explicitly teach “a second controller”.
[0022] teaches “The fuel cell
based propulsion system 20 may include … one or more controllers 30 that provide operational management”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo, and Chu in view of Rapaport, communicating a fault detected in the one of the hydrogen injectors to a second controller so that the system can compared a measured electrical
characteristic to one or more thresholds and efficiently indicate a non-system event (Rapaport, [0007]).

As to claim 17, the combination of Katano, Leo, Chu, and Rapaport teaches 
the claimed limitations as discussed in Claim 16.
	Katano teaches “the hydrogen injector based upon the pressure in the anode system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”; [0114] teaches “the pressure decrease rate”; i.e., flow for time-rate change in the pressure); and the first of the hydrogen injector when the first time-rate change in the pressure in the anode system is less than a threshold ([0124] teaches “the control unit 70 controls the duty ratio D6 of the injector 62 such that the difference between the pressure within the on off valve 50 and the pressure Pe of the gas-liquid exhaust path 64 is less than a designated value”).”

	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system; and detecting a fault associated with fluidic flow through the first of the hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Rapaport in view of Leo, detecting a fault in one of the hydrogen injectors of the multi-injector system and a fault associated with fluidic flow through the first of the hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Rapaport does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
	Chu teaches “the pressure in the anode system during the alternating actuation of the hydrogen injector (Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo, and Rapaport in view of Chu, so that the pressure in the anode system during the alternating actuation of the hydrogen injector. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 18, the combination of Katano, Leo, Chu and Rapaport teaches 
the claimed limitations as discussed in Claim 16.
Katano teaches “the hydrogen injector based upon the pressure in the anode 
system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determine a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”; [0114] teaches “the pressure decrease rate”; i.e., flow for time-rate change in the pressure); and the first time-rate change in the pressure in the anode system is negative ([0120]; Figure 8; [0131] teaches “at time t3, the on-off valve 50 is opened and exhausting of water and gas starts. When the pressure Po of the hydrogen gas on the downstream side of the injector 62 slightly decreases, the control unit 70 makes the duty ratio Di a higher value. Then, the control unit 70 sets the duty ratio Di so that the pressure Po of the hydrogen gas on the downstream side of the injector 62 is maintained at P2 which is the target pressure”; i.e., when the pressure of the hydrogen gas on the downstream side of the injector is decreased, the duty ratio is raised to a higher value, and the pressure of the hydrogen gas on the downs stream side is maintained at the target pressure. Katano’s system can adjust the duty ratio, and when the pressure of the downstream side of the injector is less than (“negative”) the duty ratio, the pressure of the hydrogen gas is maintained at the target pressure, and thus, the fuel system is operating at a normal condition).”
	The combination of Katano and Rapaport does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system; and detecting a fault associated with the first of the hydrogen injectors”.
	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system; and detecting a fault associated with the first of the hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Rapaport in view of Leo, detecting a fault in one of the hydrogen injectors of the multi-injector system and a fault associated with the first of the hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).
	The combination of Katano, Leo and Rapaport does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo and Rapaport in view of Chu, so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 19, the combination of Katano, Leo, Chu and Rapaport teaches 
the claimed limitations as discussed in Claim 16.
Katano teaches “the hydrogen injector based upon the pressure in the anode 
system ([0085] teaches “the injector 62 can supply hydrogen gas to the anode of the fuel cell 22 at any pressure”) comprises: determining a first time-rate change in the pressure in the anode system during actuation of a first of the hydrogen injector ([0045]; [0111] teaches “the speed at which the water is exhausted from the on-off valve 50 is slow”; [0114] teaches “the pressure decrease rate”; i.e., flow for time-rate change in the pressure); determining a second [0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8); comparing the first and second time-rate changes in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano and Rapaport does not explicitly teach “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault associated with one of the first and second hydrogen injectors”.
	Leo teaches “detecting the fault in one of the hydrogen injectors of the multi-injector system based upon the pressure in the anode system, and detecting a fault associated with one of the first and second hydrogen injectors ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”
It would have been obvious to one of ordinary skill in the art before the

	The combination of Katano, Leo and Rapaport does not explicitly teach “the pressure in the anode system during the alternating actuation of the hydrogen injector”.
	Chu teaches “the pressure in the anode system during the alternating actuation of the hydrogen injector (Page 1, [06]; Page 6, [02] teaches “the first electromagnetic valve and the second electromagnetic valve work alternately … the first solenoid valve and the second solenoid valve are in use, and the first solenoid valve and the second solenoid valve completely repel each other to spray hydrogen, that is, when one of the solenoid valves sprays hydrogen, the other does not spray hydrogen, The two work alternately, and the first electromagnetic valve and the second electromagnetic valve have a hydrogen injection cycle of 10 ms”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo and Rapaport in view of Chu, so that a fault in the hydrogen injectors during an alternating actuation of the hydrogen injector will be detected. As a result, fuel cell stack output efficiency will be improved and stack life will be efficiently extended (Chu, Page 1, [03]).

As to claim 20, the combination of Katano, Leo, Chu and Rapaport teaches 
the claimed limitations as discussed in Claim 19.
[0016] teaches “controls the pressure control unit to make the pressure of the fuel gas to be supplied to the fuel cell a second pressure at least for a designated time period”; [0085]; i.e., Katano’s system has first and second pressures; and there is a higher volume of hydrogen gas passed through when the pressure of the fuel gas circulation system is set high [0005]. Flow rate changes according to different pressures; and pressures changes at different times can be seen in Figures 4 and 8, #P2 at t2, #P3 at t4, and P7 at t8), and the first time-rate change of the pressure in the anode system is less than the second time-rate change in the pressure in the anode system (Figures 4 and 8; [0017] teaches “the first pressure that is lower than the second pressure”; i.e., changes in flow volumes corresponds to different pressures of the fuel gas circulation; and one who is skill in the art will be able to compare first and second time-rate changes using Figures 4 and 8).”
	The combination of Katano, Chu and Rapaport does not explicitly teach “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector”.
	Leo teaches “detecting the fault associated with one of the first and second hydrogen injectors, and detecting a fault associated with the first hydrogen injector  ([0002] teaches “injectors to supply hydrogen to the anode side of the PEM fuel cell stack. Multiple injectors are used to accurately control the flow and pressure of hydrogen”; [0004] teaches “a controller for determining whether a fault condition exists in one of said plurality of fuel injectors”).”

effective filing date of the claimed invention to modify Katano, Chu and Rapaport in view of Leo, detecting a fault associated with one of the first and second hydrogen injectors so that reliability of the fuel system is greatly improved by continued operation of other non-faulted injectors in the fuel system with no impact in cost (Leo, [0031]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Katano US 20130071767” in view of “Leo US 20080138689” and “Chu CN 108550880”, in further view of “Specht US 20060204802”.
As to claim 10, the combination of Katano, Leo and Chu teaches the claimed 
limitations as discussed in Claim 9.
Katano teaches “the fuel cell system is arranged to supply electric power via the 
external power circuit (Figure 1; [0097] teaches “Connected to the fuel cell 22 is a load device 30 which is a power consuming device for which power is supplied from the fuel cell 22”; [0098]).”
	The combination of Katano and Chu does not explicitly teach “the maximum allowable electrical power output from the fuel cell”.
	Leo teaches “the maximum allowable electrical power output from the fuel cell ([0002] teaches “If all injectors are open, the maximum amount of H2 will flow and the fuel cell will output maximum power”).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano and Chu in view of Leo, 

The combination of Katano, Leo and Chu does not explicitly teach “supply electric 
power to an actuator, and controlling the actuator.
Specht teaches ““supply electric power via the external power circuit to an 
actuator, and controlling the actuator “([0068] teaches “Control unit 30, upon being powered by power source 14, secondary battery 32, and/or fuel cell stack 33, can control the operation of actuator 26”; [0084] teaches “Primary battery 114 can initially provide power to actuator 126 (via control unit 130)”).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Katano, Leo and Chu in view of Specht, controlling an actuator based upon a maximum allowable electrical power output from a fuel cell so that a power level will be sufficient to operate the actuator and fuel flow can be efficiently controlled (Specht, [0009], [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Mallavarapu US 20160118678” teaches “A method for controlling a fuel cell system, capable of quickly detecting the pressure rise caused by a faulted open anode injector, reducing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863